10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Case 2:18-cv-Ol469-I\/|AT Document 8 Filed 11/23/18 Page 1 of 2

Honorable Mary Alice Theiler

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

PATRICK VAN HORN,

Plaintiff`,
v.

DETECTIVE EDWARD MOORE, a City of
Kent police officer, in his individual and
official capacity and JANE DOE MOORE and
the marital community comprised thereof; TY
HONDA, a City of` Kent police officer, in her
individual and official capacity and JOHN
DOE HONDA and the marital community
comprised thereof; COMMANDER ROB
SCHOLL, a City of` Kent police officer, in his
individual and official capacity and JANE
DOE SCHOLL and the marital community
comprised thereof`; SERGEANT J.
THOMPSON, a City of Kent police officer, in
his individual and official capacity and JANE
DOE THOMPSON and the marital community
comprised thereof; CHIEF OF POLICE KEN
THOMAS, in his individual and official
capacity and JANE DOE TI-IOMAS and the
marital community comprised thereof; and the
CITY OF KENT, a municipal corporation

Def`endants.

 

 

 

STIPULATION AND ORDER OF DISMISSAL
(No. 2: lS-cv-l469) - 1

No_ 2:18-cv-l469

STIPULATION AND ORDER OF
DISMISSAL

NOTE ON MOTION CALENDAR;
NOVEMBER l4, 2018

I.)'\W OFFICES OF
MILLS MEYERS SWARTLING P.S.
1000 SECoND AvENUE, 30'1‘11 FLooR
SEA'I"I'I 1~ WASHING'I'()N 98104
`I`l~II.HPH()Nl-I (206} 382-1000
FACS]MILE (206) 386-7343

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 2:18-cv-Ol469-I\/|AT Document 8 Filed 11/23/18 Page 2 of 2

STIPULATION

lt is hereby stipulated by all parties that this action should be dismissed with prejudice

and without an award of fees or costs to any party.

DATED: November 21, 2018

KANNIN LAW FIRM, P.S.
Attorneys f`or Plaintiff`

By: sAfohn Kanm`n*
John Kannin, WSBA No. 2'}'315
Kannin Law Firrn, P.S.
119 sw 152nd street
Burien, WA 98166
Telephone: (206) 574-0202
Fax: (206) 5?`4-0101

E-mail: john@kanninlaw.com
*Per 1 1714/2018 e-mal`!

MILLS MEYERS SWAR'I`LING P.S.
Attorneys for the Defendants

ORDER

s/Geoffrev M. Gr£ndefand

Geoffrey M. Grindeland, WSBA No. 35'}’98
Nikki C. Carsley, WSBA No. 46650

Mills Meyers Swartling P.S.

1000 2nd Avenue, 30th Floor

Seattle, WA 98104

Telephone: (206) 382-1000

Fax: (206) 336_2343

E-mail: gg;indeland@millsmeyers.com

ncarslev@millsmevers.com

Based on the foregoing, IT IS ORDERED that this action and all claims asserted

herein are DISMISSED with prejudice and without an award of fees or costs to any party.

DATED: November 23, 2018.

STIPULATION AND ORDER OF DISMISSAL
(No. 2:18-cv-1469) - 2

Um_p_g@i,v>€f/L/¢\

Mary Alice Theiler
United States Magistrate Judge

IAW OFFICF,S OF
MILLS MEYERS SWARTLING P.S.
1000 SECoND AvENUE, 30'1‘11 FLooR
SEA'I"]'I 1~ WASHING'I'()N 98104
`I`l~II .HPHONl-I (206} 382-1000
FACS]MILE (206) 386-7343

